

114 S3289 IS: Cuban Airport Security Act of 2016
U.S. Senate
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3289IN THE SENATE OF THE UNITED STATESSeptember 6, 2016Mr. Rubio (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit scheduled passenger air transportation between the United States and Cuba until a study
			 has been completed regarding security measures and equipment at Cuba’s
			 airports and certain agreements have been established with the Government
			 of Cuba, to amend title 49, United States Code, to clarify the role of
			 the Secretary of Homeland Security regarding security standards at foreign
			 airports, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cuban Airport Security Act of 2016. 2.Flights between the United States and Cuba (a)In generalThe Administrator of the Transportation Security Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives on the following aspects of security measures at all Cuban airports served by United States aircraft operators and Cuban airports serving as last point of departure locations for foreign air carriers:
 (1)Details about the type of equipment used at screening checkpoints and an analysis of such equipment’s capabilities and weaknesses.
 (2)Information about each airport’s canine program, if used. (3)The frequency of training for screening and security personnel.
 (4)Access controls in place to ensure only credentialed personnel have access to the secure and sterile areas of such airports.
 (5)An assessment of the ability of known or suspected terrorists to use Cuba as a gateway to entering the United States.
 (6)Perimeter security at such airports. (7)A mitigation assessment regarding man-portable air defense systems.
 (8)The vetting practices and procedures for airport employees. (9)Compliance with United States security standards and procedures.
 (10)Any other information determined relevant to the security practices, procedures, and equipment in place at such airports.
 (b)GAO auditThe Comptroller General of the United States shall submit an audit of the report required under subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives.
 (c)Federal Air Marshal ServiceThe Secretary of Homeland Security shall seek to enter into an agreement with the Government of Cuba allowing the Federal Air Marshal Service to conduct missions on regularly scheduled passenger air transportation between a place in the United States and a place in Cuba.
 (d)TSA access to Cuban last point of departure airportsThe Secretary of Homeland Security shall seek to enter into an agreement with the Government of Cuba that allows Transportation Security Administration inspectors to access all areas of last point of departure airports in Cuba for the purposes of security assessments.
 (e)Hiring and training requirementsScheduled passenger air carriers— (1)shall be permitted to directly recruit, hire, and train local personnel in Cuba; and
 (2)such recruitment, hiring, or training may not be carried out through entities that are owned, operated, or controlled, in whole or in part, by Cuba’s Council of State, Council of Ministers, Communist Party, Ministry of the Revolutionary Armed Forces, or Ministry of the Interior.
 (f)ProhibitionNo agreement dated on or after January 1, 2016, to expand regularly scheduled passenger air transportation between a place in the United States and a place in Cuba may be permitted until after—
 (1)the report and audit described in subsections (a) and (b) have been submitted; (2)the Secretary of Homeland Security has entered into the agreements described in subsections (c) and (d); and
 (3)the requirements under subsection (e) have been met. (g)Statutory constructionNothing in this section may be constructed to affect charter passenger air transportation between a place in the United States and a place in Cuba.
 3.Security standards at foreign airportsSection 44907 of title 49, United States Code, is amended— (1)in subsections (a) through (d), by striking Secretary of Transportation each place it appears and inserting Secretary of Homeland Security; and
 (2)in subsection (e), in the matter preceding paragraph (1)— (A)by striking the Secretary of Transportation, with the approval of the Secretary of State and without notice or a hearing, shall and inserting at the request of the Secretary of Homeland Security and with the approval of the Secretary of State and without notice or a hearing, the Secretary of Transportation shall; and
 (B)by striking when the Secretary of Transportation decides and inserting when the Secretary of Homeland Security decides.